Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 1 of 23

U.S. DISTRICT COURT
DISTRICT OF CONNECTICUT

 

DONNA KELLY, ; CIVIL ACTION NO.
Plaintiff
Vv.

HARTFORD HEALTHCARE CORP.
and HARTFORD HOSPITAL,

 

 

Defendants December 11, 2018
COMPLAINT
JURISDICTION AND VENUE
1. This is an action for damages, declaratory and injunctive relief, and

1

attorney's fees brought pursuant to the Age Discrimination in Employment Act (ADEA)
29 U.S.C. §621 et seq., and the Connecticut Fair Employment Practices Act (CFEPA),
C.G.S. § 46a-60(a) et seq. This action seeks declaratory, monetary, compensatory,
liquidated and punitive damages, equitable relief, and attorney's fees.

2. Jurisdiction of this action is invoked pursuant to 28 U.S.C. §§1331, 1343,
and 42 U.S.C. §2000e-5(f)(3).

3. Venue in this district is appropriate pursuant to 28 U.S.C. §1391 and 42
U.S.C. §2000e(f)(3), because this is the district in which the discriminatory conduct

occurred.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 2 of 23

PARTIES

4. Plaintiff Donna Kelly is a legal resident of the United States, actually
residing in Holyoke, Massachusetts.

5. At all times relevant to this Complaint the Plaintiff was an employee of the
defendants, as that term is defined within ADEA, 29 U.S.C. § 630(f) and the
Connecticut Fair Employment Practices Act (CFEPA), C.G.S. § 46a-51(9).

6. The Plaintiff's date of birth is XX-XX, 1954. She is currently 64 years
of age.

7. The Defendants are Hartford Hospital and Hartford Healthcare Corp.
Defendant Hartford Hospital is a Connecticut Corporation with an office and principal
place of business at 85 Jefferson Street, Hartford CT 06106. The Connecticut
Secretary of State’s office identifies Defendant Hartford Hospital's agent for service as
Hartford Healthcare Corp. with a business address at 85 Jefferson Street, Hartford CT
06106. Defendant Hartford Healthcare Corp., is a Connecticut Corporation with an
office and principal place of business at One State Street Suite 19, Hartford CT 06106
and at 85 Jefferson Street, Hartford CT 06106. The Connecticut Secretary of State’s
office identifies Defendant Healthcare Corp.’s agent for service as Hartford Hospital
with a business address at 85 Jefferson Street, Hartford CT 06106.

8. Defendant Hartford Hospital is an “employer” within the meaning of the

ADEA and CFEPA.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 3 of 23

9. Defendant Hartford Healthcare Corp. is an “employer” within the meaning
of the ADEA and CFEPA.

10. At all times relevant to this Complaint, Defendant Hartford Hospital was a
wholly owned subsidiary of Defendant Hartford Healthcare Corp.

11. At all times relevant to this Complaint, the Defendants were joint
employers of the Plaintiff. In the alternative, the Defendants functioned as a single
integrated employer.

12. Each of the Defendants employ over twenty employees. At all times
relevant to this complaint, each of the Defendants have been the Plaintiff's employer
within the meaning of the ADEA and CFEPA.

13. On or about March 15, 2018, the Plaintiff filed administrative charges of
discrimination on the basis of age with the Connecticut Commission of Human Rights
and Opportunities and with the Equal Employment Opportunities Commission.

14. On or about October 5, 2018, the Plaintiff received a release of jurisdiction
from the Connecticut Commission of Human Rights and Opportunities. On or about
October 25, 2018, the Plaintiff received a Notice of Right to Sue from the Equal
Employment Opportunity Commission.

15. The Plaintiff has fulfilled all administrative prerequisites necessary to

maintain this action.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 4 of 23

FACTS

16. The Plaintiff began working for the Defendants in May 1997. She was
initially hired by the Defendants as a Registered Nurse I, actually working in the
hemodialysis department. She was then made a Registered Nurse II. She held this
position through 2006. She was successful in these positions. The Plaintiff performed
her duties in a dedicated and effective manner and received positive reviews and
evaluations from the Defendants.

17. In or around 2006 the Plaintiff was promoted to Clinical Leader. She was
successful in this position. The Plaintiff performed her duties in a dedicated and
effective manner and received positive reviews and evaluations from the Defendants.

18. In October 2007 the Plaintiff was also made Interim Manager. She did not
initially want this position, because she had no managerial experience. However, she
agreed to do the job while the Defendants looked for a Nurse Manager.

19. Nobody applied for the Nurse Manager position. The Plaintiff continued to
perform the duties and responsibilities of both the Clinical Leader and Interim Manager
Positions. She was successful in these positions. The Plaintiff performed her duties in
a dedicated and effective manner and received positive reviews and evaluations from
the Defendants.

20. In 2009 the Plaintiff was promoted to Nurse Manager. From 2009
through 2012, the Plaintiff was successful in this position. The Plaintiff performed her
duties in a dedicated and effective manner and received positive reviews and

evaluations from the Defendants.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 5 of 23

21. ‘In or around 2013, the Defendants wanted to increase the productivity
and efficiency of the inpatient hemodialysis area (called the Acute Room). The Plaintiff
was instructed to spend more time supervising staff in that area and increasing their
productivity. This meant that in addition to performing the duties that she had been
performing satisfactorily for many years, she needed to more closely supervise the
Acute Room staff and ensure that the staff made changes that would result in greater
productivity.

22. The Acute Room staff were resistant to these changes which were

unpopular with the staff.

23. From 2013-2015, the Plaintiff struggled to increase the productivity and
efficiency of the area. While productivity and efficiency were increased as the
Defendants had requested, some of the staff were unhappy. There were concerns
raised by staff about the Plaintiffs demeanor and style of management, resulting in a
written warning in 2013.

24. While the Plaintiff did not agree with all of the criticism raised, she
understood the concerns. The Plaintiff tried to address these concerns, but was not
entirely successful.

25. In the end of 2014 the Director, Cathy Yavinsky, told the Plaintiff that the

Defendants still had concerns about the Plaintiff's management style and would be
removing her from the Nurse Manager position.

26. Yavinsky told the Plaintiff that the Defendants recognized that she a good

worker with excellent knowledge and strong attention to detail. Yavinsky indicated that
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 6 of 23

while they wanted to remove the Plaintiff's managerial responsibilities, the Defendants
did not want to terminate her. Instead, the Defendants wanted to transition her to a
different role.

27. The Defendants first offered the Plaintiff a staff nurse role. The Plaintiff
explained that she would be uncomfortable with that role since she had not worked as a
staff nurse for many years.

28. The Defendants then offered the Plaintiff the newly created position of
Quality Improvement Coordinator/Quality Manager. Yavinsky told the Plaintiff that this
position would be the equivalent of the Nurse Manager position, and that her pay would
not be changed.

29. As Nurse Manager, the Plaintiff had been performing quality
responsibilities successfully for several years. The Plaintiff understood that there had
been issues with staff and was pleased that she was being offered this equivalent role,
which was much more in line with her skill set. She promptly accepted the new
position.

30. ‘The Plaintiff began in this new role effective January 26, 2015.

31. In 2015 and 2016, the Plaintiff was successful in this new position. The
Plaintiff performed her duties in a dedicated and effective manner. In October 2015
and again in October 2016, the Defendants evaluated the Plaintiff. While the
evaluations contained constructive criticism, the Defendants evaluated the Plaintiff as

meeting or exceeding their expectations in this new role. Things were going well.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 7 of 23

32. However, in September 2016, Alex Ilchenko was hired as Clinical Nurse
Manager. Ilchenko is in his mid 30's.

33. Although the Plaintiff had been told that her position would be the
equivalent of the Nurse Manager position, she was told that she would be reporting to
IIchenko.

34. From the start of his employment with the Defendants, llchenko treated
younger male employees more positively than older employees. For example, he
seemed to mentor the younger workers and ignore or criticize the older ones.

35. Under the Defendants pension plan, the Plaintiff would receive a
significant increase in her pension at the end of each year through 2020, shortly after
her 66" birthday. The Defendants and llchenko were aware that the Plaintiff intended
to remain working at least until that time. The Plaintiff had mentioned this intent on
several occasions.

36. When things were stressful or something would go wrong, the Plaintiff
and other employees would joke about the number of weeks until the 66" birthday. In
fact, the Plaintiff had jokingly created a white board with the number of weeks until that
date listed which was hung on the Plaintiff's office door. Alex llchenko had seen this
board and understood its meaning.

37. _ Ilchenko was therefore well aware of both the Plaintiff's relative age and of
her intention of working at least until the end of 2020.

38. — Ilchenko harassed and discriminated against the Plaintiff on a daily basis.

For example, he would change deadlines and job expectations without notice and
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 8 of 23

would constantly watch the Plaintiff on the floor. He did not treat similarly situated
younger employees in this same manner.

39. Although the Plaintiff became concerned that she was being targeted
because of her age, she continued to do her job.

40. __Ilchenko also began to remove the Plaintiff's responsibilities.

41. OnApril 28, 2017, Iichenko came to the Plaintiff's office and said he
wanted to speak to her. He closed the door and told the Plaintiff that she was no
longer going to be a “Super-User’” for the EHR. At that time the Plaintiff had been
involved with EPIC since the beginning, helping to build some of the dialysis
documents. She had not only gone to classes to learn how to be a Super-User, she
had also trained the other staff on the process before go-live in August 2016. In fact,
the Plaintiff was the most experienced of the “Super-Users.” She was also the oldest.

42. — IIchenko told the Plaintiff that he was going to make Matt Brunelle, a
substantially younger staff nurse, a Super-User, in the Plaintiff's place.

43. Ilchenko claimed that he wanted the Plaintiff removed as a Super-User
because she had been late entering data into CROWNWeb - the CMS database. This
was false. The Plaintiff had never been late entering data.

44. IIlchenko also told the Plaintiff that he did not want her to go to group
huddles on the unit. He suggested that she was no longer to even talk to staff.
lichenko tried to isolate the Plaintiff, telling her to stay in her office and focus on quality,

and quality only.
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 9 of 23

45. On information, these changes were made because of the Plaintiff's age.

46. The Plaintiff was upset at the reduction in her duties and responsibilities
and the attempt to isolate her. However, she did as instructed. She stayed in her
office, did not attend huddles, did not talk to staff and, when asked to help with EPIC,
she referred them to the official Super-Users.

47. On May 9, 2017, at Ilchenko’s request, the Plaintiff attended a meeting
with Matt Munafo from Human Resources and Ilchenko. During this meeting Ilchenko
made a number of untrue claims about the Plaintiff's performance. Ilchenko claimed
that the Plaintiff had been late entering data in CROWNWeb, that she had told staff
that they did not have to wear PPEi, and that she had missing data for QAPI meetings.
Each of these claims were false.

48. Ilchenko also made claims about the Plaintiff which were exaggerated or
misleading. For example, llchenko claimed that the Plaintiff had failed to give him audit
information in the fall of 2016 until he asked for them. While true, Ilchenko was aware
(because he and the Plaintiff had previously discussed the issue) that this was the
result of a simple misunderstanding, in that the Plaintiff had thought that the audit
information was to be turned in when completed. Ilchenko also blamed the Plaintiff for
a nurse’s failure to check test results for a patient who was thought to have Hepatitis B,
when the Plaintiff had actually been the one to catch the error.

49. _ Ilchenko also explicitly referenced his knowledge of the Plaintiff's age in
this meeting and instructed her to remove the numbers of the months before she would

be eligible for the enhanced pension off her white board. The Plaintiff explained that it
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 10 of 23

was a only a joke but did as she had been instructed.

50. During the meeting, Matt Munafo stated that the Plaintiff seemed
defensive and asked if she was having difficulties because she had previously been the
Nurse Manager. The Plaintiff reassured Munafo and Ilchenko that this was not the
case. She explained that she loved her new role, and agreed that it was better suited to
her skills. The Plaintiff also explained that if she seemed defensive it was because of
llchenko’s actions. She explained that IIchenko had removed her as a Super-User,
and had told her that she could no longer attend huddles and that she was not to speak
to staff.

51. Shortly after this meeting, the Plaintiff called Matt Munafo to express her
concerns. She explained that she and Ilchenko had previously discussed most of his
criticism and that she had been responsive. She indicated that she was surprised to
have had IIchenko bring up the issues again with Human Resources when she had not
made the same “error” again. Matt responded with, “Ohhh”.

52. On or about May 11, 2017, the Plaintiff received a Memorandum from
Munafo which indicated, among other things that the Plaintiff could continue to attend
huddles and speak with staff and could remain an Epic Super-User, although this was
not the primary responsibility of her job.

53. Based on the Memo, the Plaintiff and IIchenko were supposed to have
weekly meetings.

94. On June 26-28, 2017, the Defendants had a CMS visit. There were 22

deficiencies and 2 Conditions of Coverage/Participation.

10
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 11 of 23

55. —_ Ilchenko asked the Plaintiff to come up with action plans for all the
deficiencies. In the past these action plans had been created by the Director. The
Plaintiff explained that she was hesitant because she had never created such a plan.
IIchenko directed the Plaintiff to work with Dan Levesque and create the plan. They did
SO.

56. On August 4, 2017, at Ilchenko’s request, the Plaintiff attended another
meeting with Matt Munafo from Human Resources and IIchenko. During this meeting
llchenko again raised a number of alleged false or exaggerated concerns about her
performance.

57. Before she left the office, the Plaintiff asked Matt for a private meeting.
He said he couldn't, he had another meeting, but that they could meet before the end of
the day. Instead, Ilchanko and Munafo scheduled the Plaintiff for a second meeting.
When the Plaintiff arrived at this second meeting she was given a written warning.

58. The written warning again included false or exaggerated criticism. The
Complainant responded in writing as permitted by the Connecticut Personnel Files Act.
59. On information and belief, the issues raised in the Plaintiff's written

response were never investigated by the Defendants.

| 60. ‘The Plaintiff also filed an internal complaint with the Defendant's
Employees’ Council, explaining that she did not feel that she was being treated fairly by
llchenko, that she was being harassed and that the written warning was not merited.
During the complaint process, the Plaintiff identified several witnesses who would have

relevant information. On information and belief, no one ever spoke to these witnesses.

11
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 12 of 23

61. On October 16, 2017, Ilchenko gave the Plaintiff a copy of the decision
from the Employees’ Council, indicating that the Written Warning would stand. He then
stated that he would be doing the Plaintiffs annual performance evaluation at 2:30 that
afternoon.

62. The evaluation was negative, and was filled with false or exaggerated
criticism. Ilchenko told the Plaintiff that he expected there to be no deficiencies in
2018. It is virtually impossible to have no deficiencies. On information and belief
Ilchenko was aware of this and was setting a task for the Plaintiff that he knew she
could not meet.

63. On October 31, 2017, the Plaintiff met with Suzanne Yeakel, the Nursing
Director, to discuss a list of concerns regarding illegal and unethical things that
IIchenko had done. At that time the Plaintiff tried to discuss the discrimination and
harassment from Ilchenko. Yeakel commented that there were some things that were
very concerning and she would need to speak to some people. However, Yeakel
indicated that she did not want to discuss IIchenko’s treatment of the Plaintiff, stating
that it was in the past.

64. Yeakel asked if there was anyone else she could speak to about the
concerns. The Plaintiff identified Val Borgeson and Debbie Cofrancesco. Yeakel
never spoke to the witnesses. On information and belief, Yeakel never investigated the
concerns.

65. On November 28, 2017, Acacia Ransom had returned to check on

infection control practices. Ransom was the liaison between CT DPH and IPRO ESRD

12
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 13 of 23

Network of New England. She was working with all Connecticut dialysis units to
improve infection control. In her April visit, Ms. Ransom had pointed out a number of
things that needed to be corrected. On her return visit in November, Ransom indicated
that the Hospital was much improved in all facets of infection control. On information
and belief, the staff said that the improvement was due in large part to the Plaintiff's
efforts.

66. The Plaintiff had been on vacation when Ransom visited. When
she returned on December 4, 2017, she learned of this excellent result. However,
Ilchenko did not mention the positive results. Instead, the Plaintiff was called into a
meeting with him and Munafo to discuss allegations that there had been “multiple
complaints” about her from staff.

67. Apparently llchenko had received an email from Kathy Kaflik and Sukanya
(Sam) Phangdee alleging that the Plaintiff had yelled at Sam in the week before her
vacation. The Plaintiff explained that Sam had failed to use gloves when touching the
dialysis machine - a grave violation of safety practices. She had spoken to her about
this failure. However, on the following day she observed her doing the exact same
things. Such a failure could result in harm to patients, and so she had spoken to Sam
again, reprimanding her for repeating this serious issue. The Plaintiff explained that
she had not yelled. When asked if there was anyone else within hearing distance, the
Plaintiff identified Robert Melo. Munafo stated that he would investigate and would

respond by Thursday, December 7, 2017.

13
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 14 of 23

68. __Ilchenko spoke again to the Plaintiff about the issue on December 5,
2017. Ilchanko accused the Plaintiff of creating a “hostile work environment’.
IIchenko told the Plaintiff to bring any concerns to human resources.

69. On December 5 or 6, 2017, the Plaintiff met with Munafo and reported the
“hostile work environment” comment.

70. On December 7, 2017, the Plaintiff was again told to meet with lichenko
and Matt Munafo. At that time she was given a final written warning for allegedly
yelling at staff and talking in a loud voice. During this meeting the Plaintiff complained
that she was being treated more negatively because of her age and gender. She said,
“Let's talk about Jimmy” (James Forristall). He had been given a final written warning
for calling out and then was a no call/no show one day and a call out two days later.
Based on the usual practice he would have been suspended or terminated. However,
Ilchenko intervened on his behalf and he was not suspended or terminated at that
time.” The Plaintiff asked if Forristall was treated more favorably and given another
chance because he was young, male, paid less and if she wasn’t being given a second
chance because she was old, female and paid more. The Plaintiff also requested that
the Defendants do an investigation into Iichenko to find out what was really going on.
The Plaintiff told Munafo that Iilchenko had been harassing her for months. She
explained, “I can guarantee that he will find something to fire me’.

71. The Plaintiff also filed a written response to her final written warning in
accordance with Connecticut law. In this written response, the Plaintiff again explained

that she was being treated differently than similarly situated employees who were not in

14
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 15 of 23

the same protected classes, and explicitly stated that she believed that this was due to
her age and gender.

72. On December 11, 2017, the Plaintiff e-mailed Munafo a request to do an
investigation on her unit. She identified 11 staff he could speak to and asked that she
also be included. He did not speak to her. On information and belief, he did not speak
to the witnesses she identified.

73. On December 11, 2017, the Plaintiff had a bi-weekly meeting with
Ilchenko. He asked if she had completed an orientation for Nat Souksavath (PAA) to
NHSN. The Plaintiff had trained the employee on one of the systems but not NHSN.
The Plaintiff told lichenko that she had not trained Nat on entering data into the NHSN
system because she did not yet have the data to enter. With NHSN, the deadline for
entering in July, August and September data was December 31, 2017. The Plaintiff
had to gather all data for CROWNWeb and had been given daily audits, weekly audits
and other work. Her plan was to gather all of the NHSN data after the QAP! meeting on
December 20, 2017, and then teach Nat how to enter it at that time. This would allow
the Plaintiff to complete the work for the QAP! meeting, and would have the actual data
to train Nat. It would also give the Plaintiff sufficient time to answer Nat's questions and
train her before the December 31, 2017 deadline. Ilchenko asked when the next data
was due and the Plaintiff explained that it was due on December 31, 2017, and that she
would have the orientation completed by that date.

74. On information and belief, Ilchenko was upset that the Plaintiff spoke to

other employees about the discrimination and harassment that she had been subjected

15
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 16 of 23

to.

75. On December 13, 2017, the Plaintiff met with Matt Munafo, Suzanne
Yeakel and Cheryl Ficara, the Vice President of Patient Care Services. Ficara stated
that she expected professionalism and that issues were not to be discussed in front of
patients. She asked if she could trust the Plaintiff to do that. The Plaintiff assured her
that she would not discuss such issues in front of patients. Ficara stated that she was
aware that the Plaintiff had made a complaint about Ilchenko and that she would be fair
with the results. The Plaintiff again complained that she had been harassed and
targeted by Ilchenko for months.

76. On December 14, 2017, the Plaintiff attended the afternoon huddle.
Marlene Harris, a hospital nurse educator, was showing a video. In the hospital, when
a nurse calls a Rapid Response, an MD, an ICU nurse and a Respiratory Therapist
show up. At the end of the video, Judy Krupa, nurse educator, told Marlene she would
put together a list of situations that Marlene could go over with new staff when they
discussed Rapid Responses. The Plaintiff was concerned that staff might be confused
about what occurred when Rapid Response was called and that patients could be
harmed as a result. She spoke up to clarify this, explaining that what the video showed
would not be what would actually occur on their unit. Because they were an out-patient
department, an ICU Nurse and therapist do not come in response to the Rapid
Response. Instead, an Emergency Department nurse comes and they “scoop and run,”
bringing the patient to the Emergency Department. The Plaintiff spoke only to ensure

that new staff were not confused by the video, and that patients did not suffer.

16
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 17 of 23

77. On December 20, 2017, the Plaintiff was called into a meeting with
llchenko, Matt Munafo and Suzanne Yeakel, and terminated allegedly for failing to
finish the orientation of Souksavath and for speaking up in a huddle in front of new
staff.

78. The Plaintiff was not allowed to go back to her office to get her things or
Say goodbye to her co-workers. She was escorted to her car by security. She was
never allowed back. Because she was terminated two weeks before the end of the
year, the Plaintiff was denied a sizeable pension increase, approximately 13% of her
salary for the year.

79. On information and belief, the Defendants never investigated the Plaintiff's
complaints of age discrimination before terminating her.

80. The Defendants, and in particular llchenko had a pattern and practice of
disciplining and terminating other older employees for exaggerated or pretextual
reasons.

81. Older employees John Kobetitsch and Marion Honsiger were given
warnings for pretectual reasons.

82. Older per diem employees Barbara Perodeau, David Pace and Carol
Jaroszewski were all terminated. In one case, llchenko stated, “she is over 70, right’.

83. — Ilchenko made negative comments about older per diem employee
Virginia Lebarre, asking when she would retire and referring to her as “too slow”. He
did not have an opportunity to terminate her because she resigned over the poor

treatment.

17
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 18 of 23

84. However, younger employees who engaged in serious misconduct were
not disciplined or fired. For example, other employees shouted and yelled and were
not disciplined.

85. On several occasions during the huddle, employees used profanity and on
one occasion one employee gave another employee “the finger” and they were not
disciplined.

COUNT ONE (ADEA)

86. The Plaintiff hereby repeats, realleges and incorporates paragraphs 1-85
above.

87. The Defendants have engaged in a pattern and practice of discriminating
against older employees, and of offering preferential treatment to younger employees
and applicants.

88. The Plaintiff's age was a motivating factor in the Defendants decision to
terminate her employment. The Defendants stated reason for terminating the Plaintiff's
employment is pretextual. The Defendants decision was motivated by unlawful animus
toward the Plaintiff because of her age.

89. By this conduct, the Defendants have discriminated against the Plaintiff in
violation of the rights secured to her by the ADEA, 29 U.S.C. §621, et seq.

90. The Defendants engaged in the above discriminatory conduct with malice
or with reckless indifference to the Plaintiff's federally protected rights.

91. Asaresult of the Defendants illegal conduct, the Plaintiff has suffered

damages in the form of lost wages, benefits and other attendant rights, privileges and

18
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 19 of 23

conditions of employment.
COUNT TWO (CFEPA)

92. The Plaintiff hereby repeats, realleges and incorporates paragraphs 1-91
above.

93. The Defendants have engaged in a pattern and practice of discrimination
against older employees, and of offering preferential treatment to younger employees
and applicants.

94. The Plaintiffs age was a motivating factor in the Defendants decision to
terminate her employment.

95. The Defendants stated reason for terminating the Plaintiff's employment is
pretextual. The Defendants decision was motivated by unlawful animus toward the
Plaintiff because of her age.

96. By this conduct, the Defendants have discriminated against the Plaintiff in
violation of the rights secured to her by CFEPA, C.G.S. §46a-60a et seq.

97. The Defendants engaged in the above discriminatory conduct with malice
or with reckless indifference to the Plaintiff's rights.

98. Asaresult of the Defendants illegal conduct, the Plaintiff has suffered
damages in the form of lost wages, benefits and other attendant rights, privileges and
conditions of employment and has endured mental and emotional distress, pain and

suffering, humiliation, mental anguish and other personal injuries.

19
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 20 of 23

COUNT THREE (ADEA/Title VII Retaliation)

99. The Plaintiff hereby repeats, realleges and incorporates paragraphs 1-
98.

100. By the acts and conduct described above, the Plaintiff engaged in
protected activity under the ADEA, and Title VII and the Defendants were aware of
such protected activity.

101. By the conduct described above, the Defendants retaliated against the
Plaintiff because of her protected conduct, including her opposition to discriminatory
treatment and harassment and her complaints of harassment in violation of the ADEA
and Title Vil, 42 U.S.C. §2000e, et seq.

102. The Defendants stated reasons for its actions are false and pretextual.
The Defendants actions were retaliatory in that they were motivated by the Plaintiff's
protected activity.

103. The Defendants actions as described above were intentional and were
engaged in with malice or with reckless indifference to the federally protected rights of
the Plaintiff.

104. As aresult of the Defendants illegal conduct, the Plaintiff has suffered
damages in the form of lost wages, benefits and other attendant rights, privileges and
conditions of employment and has endured mental and emotional distress, pain and

suffering, humiliation, mental anguish and other personal injuries.

20
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 21 of 23

COUNT FOUR (CFEPA Retaliation)

105. The Plaintiff repeats, realleges and incorporates by referenced
paragraphs 1-104 above.

106. By the acts and conduct described above, the Plaintiff engaged in
protected activity under CFEPA, and the Defendants were aware of such protected
activity.

107. By the conduct described above, the Defendants retaliated against the
Plaintiff because of her protected conduct, including her opposition to discriminatory
treatment and harassment and her complaints of harassment in violation of CFEPA,
C.G.S. §46a-60(a)(4).

108. The Defendants stated reasons for its actions are false and pretextual.
The Defendants actions were retaliatory in that they were motivated by the Plaintiff's
protected activity.

109. By the acts and conduct described above, the Defendants have retaliated
against the plaintiff in violation of CFEPA, C.G.S. §46a-60(a)(4).

110. The Defendants actions as described above were intentional and were
engaged in with malice or with reckless indifference to the federally protected rights of
the Plaintiff.

111. Asa result of the Defendants illegal conduct, the Plaintiff has suffered
damages in the form of lost wages, benefits and other attendant rights, privileges and
conditions of employment and has endured mental and emotional distress, pain and

suffering, humiliation, mental anguish and other personal injuries.

21
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 22 of 23

DEMAND FOR RELIEF
WHEREFORE, the Plaintiff respectfully requests this Court grant her the
following relief:
1. Order the Defendants to cease and desist from the discriminatory acts
against her;
2. Order the Defendants to reinstate the Plaintiff to the position that she

would have been in absent the Defendants discriminatory treatment:

3. Order the Defendants to make the Plaintiff whole for all lost wages and
benefits;
4, Award the Plaintiff compensatory and punitive damages, including

damages for pain and suffering;

5. Award the Plaintiff liquidated damages.

6. Award the Plaintiff reasonable attorneys fees interest and costs: and
7. Award the Plaintiff all other legal or equitable relief that the C it deems

appropriate.

 

By:

 

Mary E. Kelly, ct07419

Livingston, Adler, Pulda, Meiklejohn
& Kelly, P.C.

557 Prospect Avenue

Hartford, CT 06105-2922

Phone: (860) 233-9821

Fax: (860) 232-7818

E-mail: mekelly@lapm.org

22
Case 3:18-cv-02022-MPS Document1 Filed 12/11/18 Page 23 of 23

DEMAND FOR JURY TRIAL
The Plaintiff hereby demands a trial by jury as to all claims to which she is

entitled as a matter of law.

THE PLAINTIFF,

By:

 

Mary E. Kelly (€t07419)
Livingston, Adler, Pulda,

Meiklejohn & Kelly, P.C.
557 Prospect Avenue
Hartford, CT 06105-2922
(860) 233-9821

mekelly@lapm.org

23
